PER CURIAM:
On August 22, 1987, claimant’s son was operating her car in a westerly direction at approximately 1:00 p.m. on Route 307 in Beaver, Raleigh County, when the 1981 Ford Escort struck a tree on the road. The claimant seeks $275.00, which represents the cost of the damages to the vehicle.
Claimant's son, Randall Lagowski, testified that he was travelling from his house in Grandview to Beaver at about 30 miles per hour. It was a clear day, but the wind was blowing very hard. The tree was located on the right-hand side of the road about five feet from the edge of the road. The tree blew into the road at the same time the vehicle which he was operating *129arrived at the same spot. The tree had been partially cut. Two days previous to this, respondent had been cutting down trees in this area. He stated that the whole tree, rather than a limb, damaged the vehicle.
Emerson Stover, County Supervisor, Raleigh County, for respondent, testified that he was award of the aforementioned accident. He was notified on the 20th and 21st days of August. Respondent's crews had been cutting and grinding up the trees in this area prior to this incident.
After a careful review of the record presented in this claim, the Court is of the opinion that this particular tree was close enough to the road to present a hazard to the travelling public. Respondent's witness admitted that respondent's crew was aware of this hazard two days prior to this incident. Therefore, the Court makes an award in the amount of $275.00 for the damages to claimant's vehicle.
Award of $275.00.